                                                                        USDCSDNY
                                                                        DOCUMENT
                                                                        ELECTRO NI CALLY FILED
UNITED STATES DISTRICT COURT                                            DOC#:----..---+- - -
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED:---4,,,!->oC--J=::;.._-
                                                                                     . /
ERIC ROGERS ,
            Plaintiff,
                                                      19-CV-5795 (JGK) (BCM)
       -against-
                                                     ORDER
SP ACE COWBOY BOOTS LLC, et al.,
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The parties having failed to comply with any of the pre-conference requirements outlined in the

Order Scheduling Settlement Conference (Dkt. No. 18), the settlement conference currently scheduled for

March 18, 2020, at 2:15 p.m. is ADJOURNED sine die.

       No later than March 20, 2020, the parties shall file a joint letter updating the court on the status of

the case and proposing three dates on which they are available for a rescheduled settlement conference,

preferably before the deadline to submit their Joint Pretrial Order on May 1, 2020. Judge Moses ordinarily

holds settlement conferences Monday through Thursday afternoons, commencing at 2: 15 p.m. Given the

current public health emergency, Judge Moses will entertain requests to appear telephonically.

       Nothing in this Order affects the parties' other litigation deadlines or obligations.

Dated: New York, New York                     SO ORDERED.
       March 13, 2020




                                              United States Magistrate Judge
